UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7091



RICARDO ST. AUBIN GREEN,

                                           Petitioner - Appellant,

          versus


DAVID CHESTER,

                                            Respondent - Appellee,

          and


STATE OF NORTH CAROLINA,

                                                          Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-144-5-BO)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.
Ricardo St. Aubin Green, Appellant Pro Se. Diane Appleton Reeves,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ricardo St. Aubin Green, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).             We dismiss the appeal of the district

court’s denial of Green’s § 2254 petition for lack of jurisdiction

because Appellant’s notice of appeal was not timely filed as to

that order.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                  This appeal period is

“mandatory and jurisdictional.”                Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order denying Green’s § 2254 petition was

entered on the docket on April 10, 2001.                  Appellant’s notice of

appeal was filed on April 28, 2002.               Because Appellant failed to

file a timely notice of appeal or to obtain an extension or

reopening     of    the     appeal   period,     we   deny    a   certificate     of

appealability and dismiss the appeal.

     Green’s       notice    of   appeal   is   timely,      however,   as   to   the

district court’s order denying his Fed. R. Civ. P. 60(b) motion to

reconsider.    We review the denial of a Rule 60(b) motion for abuse


                                           3
of discretion.   NOW v. Operation Rescue, 47 F.3d 667, 669 (4th Cir.

1995).   Because Green’s motion stated no viable ground for relief

under the rule, we find no abuse of discretion.     Accordingly, we

affirm the ruling of the district court.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                               DISMISSED IN PART

                                               AND AFFIRMED IN PART




                                  4